

TERNES CAPITAL LTD.
P.O. BOX 957, OFFSHORE INCORPORATIONS CENTRE ROAD TOWN TORTOLA
BRITISH VIRGIN ISLANDS


November 15, 2010


TechMedia Advertising, Inc.
c/o 62 Upper Cross Street, #04-01
Singapore  058353


Attention: Mr. Johnny Lian, President and CEO


Dear Sir:


Re:
Settlement of US$300,000 owing from TechMedia Advertising, Inc. to Ternes
Capital Ltd.



Ternes Capital Ltd. (“Ternes”) hereby agrees to settle the US$300,000 loan that
was provided by Ternes to TechMedia Advertising, Inc. (“TechMedia”) in
accordance with the Amended Loan Agreement entered into between the parties on
August 4, 2010 with an effective date of July 29, 2010 (the “Loan”), without the
payment of any interest on such Loan in exchange for the payment of US$300,000
from TechMedia to Ternes, or its nominee as instructed by Ternes, on or before
November 30, 2010.


Details of Ternes’ joint nominees to whom the said payment of USD300,000.00 is
to be made is annexed to this letter marked “TCL-1”.


If the foregoing is satisfactory, please indicate your agreement by executing a
copy of this letter where indicated below and returning an originally signed
copy to the undersigned on or before November 23, 2010.


We appreciate your prompt response and action in settling the above matter.


Yours truly,
TERNES CAPITAL LTD.
Per:
 
/s/ Ratner Vellu
Authorized Signatory



The above terms and conditions are acknowledged and agreed to this 19th day of
November, 2010.


TECHMEDIA ADVERTISING, INC.
Per:


/s/ Johnny Lian
Johnny Lian, President and CEO

 
 
 

--------------------------------------------------------------------------------

 